DETAILED ACTION
This Office Action is in response to Amendment filed October 6, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0158836)
In the below prior art rejections, the limitation “diffused metal atoms from an anneal process” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicants do not specifically claim what the “diffused metal atoms” refer to, i.e. whether it is Ti, Au, W, Pt, Cu, etc., and how the “anneal process” is carried out, i.e. what the anneal process parameters are such as temperature, duration, annealing method such as a furnace annealing or laser annealing, etc., (b) also, Applicants do not specifically claim where the “diffused metal atoms from an anneal process” originate from, (c) in addition, Applicants do not specifically claim the material composition of the layer into which the unspecified metal atoms diffuse during the anneal process, and how the “diffused metal atoms” are distributed in the layer after the anneal process is complete, and (d) therefore, any layer that contains certain metal atoms would be considered to include “diffused metal atoms from an anneal process” especially when the metal-containing layer is present in the second vertical gate stack, but not in the first outer layer or the first dielectric material layers.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 1, Kim et al. disclose a semiconductor device (Figs. 40-43), comprising: a first gate-all-around field-effect transistor (GAA FET) device (device in region II and on right hand side in Fig. 42) including a first vertical gate stack having a plurality of first channels (210 and 410) ([0097]) and first dielectric material layers (layers including 230) ([0126]-[0127]) formed around the first channels, with the first dielectric material layers including a first outer layer (230), the first GAA FET inherently including a first threshold voltage; and a second GAA FET device (device in region I and on left hand side in Fig. 42) including a second vertical gate stack having a plurality of second channels (110 and 310) and second dielectric material layers (layers including 130 and 125) ([0132] and [0141]) formed around the second channels, with each of the second dielectric material layers including a second inner layer (not-shown interfacial film discussed below or 130) and a second outer layer (130 or 125), the second GAA FET inherently including a second threshold voltage, wherein the second vertical gate stack includes diffused metal atoms (metal atoms included in first metal oxide film 125, which is not present in first GAA FET) from an anneal process, which is directed to a product by process limitation as discussed above, and the first outer layer (230) does not include diffused metal atoms, because the first outer layer is not the first metal oxide film 125, and therefore, the first outer layer 230 does not include metal atoms included in the first metal oxide film 125, and wherein the first threshold voltage is inherently different than the second threshold voltage, because the first GAA FET and the second GAA FET have different structures, especially the first metal oxide film 125, which would alter the threshold voltage of the second GAA FET in comparison to the first GAA FET, is present only in the second GAA FET.
Kim et al. differ from the claimed invention by not showing that the first dielectric material layers includes a first inner layer(, and each of the second dielectric material layers includes a second inner layer when the first gate insulating film 130 corresponds to the claimed second outer layer).
Kim et al. further disclose in paragraph [0122] that “an interfacial film may be formed between the first gate insulating film 130 and the first wire pattern 110, and between the first gate insulating film 130 and the first fin-type protruding portion 100P”, and in paragraph [0125] that “an interfacial film may be formed between the second gate insulating film 230 and the second wire pattern 210, and between the second gate insulating film 230 and the second fin-type protruding portion 200P”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first dielectric material layers shown in Figs. 40-43 can also include an interfacial film as a first inner layer(, and each of the second dielectric material layers can also include an interfacial film as a second inner layer when the first gate insulating film 130 corresponds to the second outer layer), because (a) Kim et al. disclosed forming an interfacial film or an inner layer in an embodiment similar to that shown in Figs. 40-43 of Kim et al., and (b) the interfacial film can be employed to control and optimize the thickness of the overall gate dielectric layer as well as allowing one of ordinary skill in the art to use a material different from that of the gate insulating film 130/230 to select a dielectric constant of the composite layer of the interfacial film and the gate insulating film to improve electrical isolation of the gate electrode from the channel layers, while optimizing the overall thickness and capacitance of the composite layer of the interfacial film and the gate insulating film.
Regarding claims 2-4, 6 and 7, Kim et al. differ from the claimed invention by not showing that the first inner layer and the first outer layer of the first dielectric material layers have a combined thickness between about 1 nm and about 3 nm (claim 2), wherein the first inner layer of the first dielectric material layers has a thickness between about 0.5 nm and about 2 nm (claim 3), and the first outer layer and the second outer layer have a respective thickness between about 0.5 nm and about 1 nm (claim 4), the first inner layer and second inner layer have a respective thickness between about 0.5 nm and about 1.5 nm (claim 6), and the first and second channels have a thickness between about 4 nm and about 8 nm (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed thicknesses can respectively be within the claimed ranges, because (a) the claimed thicknesses of the claimed component layers are semiconductor device parameters that would determine the electrical characteristics of the first and second GAA FET such as a gate dielectric constant, a capacitance, a threshold voltage and a current density when the semiconductor device is in operation, and thus each thickness should be controlled and selected to optimize the electrical characteristics of the first and second GAA FET, and (b) the claim is prima facie obvious without showing that the claimed ranges of the thicknesses achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
	Regarding claim 8, Kim et al. further disclose for the device of claim 1 that the first vertical gate stack further includes a work function metal (222) ([0151]) formed around the first dielectric material layers (layers including 230), because (a) the limitation “work function” is directed to an intended use of the second lower gate electrode 222 of Kim et al., and (b) the second lower gate electrode materials disclosed in paragraph [0151] of Kim et al. are common metal materials for controlling a work function of a field effect transistor in semiconductor industry.
Please refer to the explanations of the corresponding limitations above.
	Regarding claim 9, Kim et al. disclose a semiconductor device (Figs. 40-43), comprising: a first gate-all-around field-effect transistor (GAA FET) device (device in region II and on right hand side of Fig. 42) including a first vertical gate stack having a plurality of first channels (210 and 410), and first dielectric material layers (layers including 230) (formed around the first interfacial layers as discussed below), the first GAA FET inherently including a first threshold voltage; a second GAA FET device (device in region I and on left hand side of Fig. 42) including a second vertical gate stack having a plurality of second channels (110 and 310), second interfacial layers (not-shown interfacial film or 130) formed around the second channels, and second dielectric material layers (130 or 125) formed around the second interfacial layers, the second GAA FET inherently including a second threshold voltage, wherein the second vertical gate stack includes diffused metal atoms from an anneal process (metal atoms included in the first metal oxide film 125) and the first dielectric material layers (layers including 230) do not include diffused metal atoms, because the first dielectric material layers 230 are not the first metal oxide films 125, and wherein the first threshold voltage is inherently different than the second threshold voltage.
Kim et al. differ from the claimed invention by not showing that first interfacial layers are formed around the first channels(, and second interfacial layers are formed around the second channels when the second interfacial layers are not the first gate insulating films 130).
Kim et al. further disclose in paragraph [0122] that “an interfacial film may be formed between the first gate insulating film 130 and the first wire pattern 110, and between the first gate insulating film 130 and the first fin-type protruding portion 100P”, and in paragraph [0125] that “an interfacial film may be formed between the second gate insulating film 230 and the second wire pattern 210, and between the second gate insulating film 230 and the second fin-type protruding portion 200P”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first dielectric material layers shown in Figs. 40-43 can include an interfacial film as first interfacial layers(, and second interfacial layers are formed around the second channels when the first gate insulating films 130 are not second interfacial layers), because (a) Kim et al. disclosed forming an interfacial film or an interfacial layer in an embodiment similar to that shown in Figs. 40-43, and (b) the interfacial films can be employed to control and optimize the thickness of the gate dielectric layers as well as allowing one of ordinary skill in the art to use a material different from that of the gate insulating film 130/230 to select a dielectric constant of the composite layer of the interfacial film and the gate insulating film to improve electrical isolation of the gate electrode from the channel layers, while optimizing the overall thickness and capacitance of the composite layer of the interfacial film and the gate insulating film.
Regarding claims 10-14, Kim et al. differ from the claimed invention by not showing that the first interfacial layers and first dielectric material layers have a combined thickness between about 1 nm and about 3 nm (claim 10), wherein the first interfacial layers have a thickness between about 0.5 nm and about 2 nm (claim 11), the first dielectric material layers have a thickness between about 0.5 nm and about 1 nm (claim 12), the first and second interfacial layers have a respective thickness between about 0.5 nm and about 1.5 nm (claim 13), and the first and second channels have a respective thickness between about 4 nm and about 8 nm (claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed thicknesses can be within the claimed ranges, because (a) the claimed thicknesses of the claimed component layers are semiconductor device parameters that would determine the electrical characteristics of the first and second GAA FET such as a gate dielectric constant, a capacitance, a threshold voltage and a current density when the device is in operation, and thus should be controlled and selected to optimize the electrical characteristics of the first and second GAA FET, and (b) the claim is prima facie obvious without showing that the claimed ranges of the thicknesses achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
	Regarding claim 15, Kim et al. further disclose for the device of claim 9 that the first vertical gate stack further includes a work function metal (222) ([0151]) formed around the first dielectric material layers (layers including 230), because (a) the limitation “work function” is directed to an intended use of the second lower gate electrode 222, and (b) the second lower gate electrode materials disclosed in paragraph [0151] of Kim et al. are common metal materials for controlling a work function of a field effect transistor in semiconductor industry.
Regarding claims 16-19, Kim et al. disclose a semiconductor device (Figs. 40-43), comprising: a first gate-all-around field-effect transistor (GAA FET) device (device in region II and on right hand side in Fig. 42) including a first vertical gate stack having a plurality of first channels (210 and 410), first dielectric material layers (layers including 230) (formed around the first interfacial layers as discussed below), the first GAA FET inherently including a first threshold voltage; a second GAA FET device (device in region I and on left hand side in Fig. 42) including a second vertical gate stack having a plurality of second channels (110 and 310), second interfacial layers (not-shown interfacial film or 130) formed around the second channels, and second dielectric material layers (130 or 125) formed around the second interfacial layers, the second GAA FET inherently including a second threshold voltage; the second vertical gate stack includes diffused metal from an anneal process and the first dielectric material layers (layers including 230) do not include diffused metal atoms, because the first dielectric material layers 230 are not the first metal oxide films 125; and the first threshold voltage is inherently different than the second threshold voltage.
Kim et al. differ from the claimed invention by not showing that first interfacial layers formed around the first channels, and the first and second channels have a thickness between about 4 nm and about 8 nm, the first and second interfacial layers have a thickness between about 0.5 nm and about 1.5 nm; first dielectric material layers have a combined thickness between about | nm and about 3 nm (claim 16), wherein the interfacial layers have a thickness between about 0.5 nm and about 2 nm (claim 17), the first dielectric material layers have a thickness between about 0.5 nm and about 1 nm (claim 18), and the first dielectric material layers are formed directly around the first interfacial layers (claim 19).
Kim et al. further disclose in paragraph [0122] that “an interfacial film may be formed between the first gate insulating film 130 and the first wire pattern 110, and between the first gate insulating film 130 and the first fin-type protruding portion 100P”, and in paragraph [0125] that “an interfacial film may be formed between the second gate insulating film 230 and the second wire pattern 210, and between the second gate insulating film 230 and the second fin-type protruding portion 200P”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first dielectric material layers shown in Figs. 40-43 of Kim et al. can include interfacial films as first interfacial layers(, and the second dielectric material layers can be formed around the second interfacial layers), because (a) Kim et al. disclosed forming an interfacial film or an interfacial layer in an embodiment similar to that shown in Figs. 40-43, and (b) the interfacial film can be employed to control and optimize the thickness of the gate dielectric layer as well as allowing one of ordinary skill in the art to use a material different from that of the gate insulating film 130/230 to select a dielectric constant of the composite layer of the interfacial film and the gate insulating film to improve electrical isolation of the gate electrode from the channel layers, while optimizing the overall thickness and capacitance of the composite layer of the interfacial film and the gate insulating film.  In this case, the first dielectric material layers 230 are formed directly around the not-shown first interfacial layers as recited in claim 19.
Further regarding claims 16-19, Kim et al. differ from the claimed invention by not showing that the first and second channels have a thickness between about 4 nm and about 8 nm, the first and second interfacial layers have a thickness between about 0.5 nm and about 1.5 nm; first dielectric material layers have a combined thickness between about 1 nm and about 3 nm (claim 16), wherein the interfacial layers have a thickness between about 0.5 nm and about 2 nm (claim 17), and the first dielectric material layers have a thickness between about 0.5 nm and about 1 nm (claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed thicknesses can be within the claimed ranges, because (a) the claimed thicknesses of the claimed component layers are semiconductor device parameters that would determine the electrical characteristics of the first and second GAA FET such as a gate dielectric constant, a capacitance, a threshold voltage and a current density when the device is in operation, and thus should be controlled and selected to optimize the electrical characteristics of the first and second GAA FET, and (b) the claim is prima facie obvious without showing that the claimed ranges of the thicknesses achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 20, Kim et al. further disclose for the device of claim 16 that the first vertical gate stack further includes a work function metal (222) ([0151]) formed around the first dielectric material layers (layers including 230), because (a) the limitation “work function” is directed to an intended use of the second lower gate electrode 222, and (b) the second lower gate electrode materials disclosed in paragraph [0151] of Kim et al. are common metal materials for controlling a work function of a field effect transistor in semiconductor industry.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liaw (US 11,495,662)
Liaw (US 11,127,819)
Xiao (US 2020/0235133)
Cheng et al. (US 11,164,796)
Zhang et al. (US 10,700,064)
Lee et al. (US 11,296,078)
Lee et al. (US 10,461,167)
Ando et al. (US 10,319,846)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 8, 2022